ACCEPTED
                                                                                                06-15-00013-CV
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           9/15/2015 2:26:37 PM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK


                           NO. 06-15-00013-CV
                    IN THE COURT OF APPEALS FOR THE      FILED IN
                        SIXTH DISTRICT OF TEXAS   6th COURT OF APPEALS
                                                    TEXARKANA, TEXAS
                             AT TEXARKANA         9/15/2015 2:26:37 PM
                                                                         DEBBIE AUTREY
                                                                            Clerk
CITY NATIONAL BANK OF SULPHUR SPRINGS. . . . . . . . . . . . APPELLANT

V.

JOHN ALEXANDER SMITH. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLEE

         UNOPPOSED SECOND MOTION TO EXTEND TIME FOR FILING
      BRIEF OF APPELLANT, CITY NATIONAL BANK OF SULPHUR SPRINGS

TO THE HONORABLE COURT OF APPEALS:

       Appellant, CITY NATIONAL BANK OF SULPHUR SPRINGS, files this

unopposed motion requesting an extension of time to file its Brief of Appellant, and

would show unto the Court the following:

                                             I.

       This is Appellant’s second request for an extension of time in which to file its

brief. Appellant’s brief is due to be filed on September 16, 2015.

                                            II.

       The brief for Appellant is substantially complete, however, due to other

commitments counsel has been unable to adequately review the record, complete

research, and finalize the brief in this case. Those commitments include:
       1.      Serving as mediator in Matthew Sankovich v. Grecian Hotels,
               LLC, et al, No. 2011C-1405 in the 3rd Judicial District Court,
               Henderson County, Texas;

       2.      Attendance at hearing in Brandi Williams v. Tillerd Ardean
               Smith, et al, No. 12-0889 in the 71st Judicial District Court,
               Harrison County, Texas;

       3.      Attendance at depositions in Cristina Jordan Vega v. Pedro
               Cano d/b/a Cano’s Tax Service, Cause No. 33,435 in the 76th/
               276th District Court of Titus County, Texas;

       4.      Serving as mediator in Earline Lahman and Randy Lahman v.
               Cape Fox Corporation and Nationwide Provider Solutions, LLC,
               Cause No. 84414 in the 62nd District Court of Lamar County,
               Texas;

       5.      Assist in preparation of Respondents’ Brief on the Merits in
               Petrohawk Properties, L.P. and P-H Energy, L.L.C. v. Noel Diane
               Jones, et al, No. 15-0200 in the Supreme Court of Texas.

                                                III.

       Therefore, Appellant would request an extension of fourteen (14) days in which

to file its brief. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant , CITY NATIONAL

BANK OF SULPHUR SPRINGS, prays that the time for filing its appellate brief be

extended fourteen (14) days until September 30, 2015.


Unopposed Second Motion to Extend Time for Filing Brief of Appellant,
City National Bank of Sulphur Springs – Page 2
                                              Respectfully submitted,


                                                /s/ John R. Mercy
                                              John R. Mercy
                                              State Bar No. 13947200
                                              MERCY p CARTER p TIDWELL, L.L.P.
                                              1724 Galleria Oaks Drive
                                              Texarkana, TX 75503
                                              Telephone: (903) 794-9419
                                              Facsimile: (903) 794-1268
                                              E-mail: jmercy@texarkanalawyers.com


                                              Coy Johnson
                                                State Bar No. 10698000
                                                Email: coy@clayjohnsonlaw.com
                                              Clay Johnson
                                                State Bar No. 24007450
                                                Email: clay@clayjohnsonlaw.com
                                              JOHNSON LAW FIRM, P.C.
                                              609 Gilmer Street
                                              Sulphur Springs, TX 75482-4121
                                              Telephone: (903) 885-8866
                                              Facsimile: (903) 584-1313

                                              ATTORNEYS FOR APPELLANT, CITY
                                              NATIONAL BANK OF SULPHUR SPRINGS




Unopposed Second Motion to Extend Time for Filing Brief of Appellant,
City National Bank of Sulphur Springs – Page 3
                              CERTIFICATE OF CONFERENCE

       I have contacted J. Mark Sudderth, Attorney for Appellee, regarding the
relief sought by this motion and he does not oppose the motion.

                                                /s/ John R. Mercy
                                              John R. Mercy




                                      CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Unopposed Second Motion to Extend Time
for Filing Briefs of Appellant, City National Bank of Sulphur Springs, has been
served via e-service on:

       Mr. J. Mark Sudderth
       NOTEBOOM LAW FIRM
       669 Airport Freeway, Suite 100
       Hurst, TX 76053-3698
       Email: sudderth@noteboom.com

       Coy Johnson
         Email: coy@clayjohnsonlaw.com
       Clay Johnson
         Email: clay@clayjohnsonlaw.com
       JOHNSON LAW FIRM, P.C.
       609 Gilmer Street
       Sulphur Springs, TX 75482-4121

this the 15th day September, 2015.

                                                /s/ John R. Mercy
                                              John R. Mercy




Unopposed Second Motion to Extend Time for Filing Brief of Appellant,
City National Bank of Sulphur Springs – Page 4